ORDER
This matter having been duly presented to the Court, it is ORDERED that ELLIOTT D. MOORMAN of EAST ORANGE, who was admitted to the bar of this State in 1977, and who was by Order of this Court dated March 8, 1994, suspended from the practice of law for a period of three months effective April 1,1994, be restored to the practice of law, effective immediately, and it is further
ORDERED that respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics until further Order of this Court, and it is further
ORDERED that respondent pay administrative costs incurred in the prosecution of this matter on a schedule approved by the Disciplinary Review Board.